Citation Nr: 1616086	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  13-33 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected mild degenerative disc disease of the thoracolumbar spine with right iliac muscle strain (lumbar spine disability).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1964 to May 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from two rating decisions issued in July 2013 and April 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that, in October 2013, the Veteran requested a Decision Review Officer (DRO) hearing; however, in a March 2016 statement, the Veteran's representative indicated that the Veteran no longer wanted a DRO hearing.  As such, his DRO hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).

In December 2015, the Veteran testified before the undersigned Veterans Law Judge during a video teleconference hearing; a transcript of the hearing is of record.

In March 2015, after the statement of the case was issued in April 2013, the Veteran submitted additional private treatment records.  Although this evidence was not accompanied by a waiver of agency of original jurisdiction (AOJ) consideration, the private treatment records were submitted after the filing of the December 2013, December 2014, and March 2015 substantive appeals (VA Form 9).  Because the substantive appeals were received after February 2, 2013, a waiver of review by the AOJ is not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless systems.

The issues of entitlement to an increased rating in excess of 40 percent for service-connected lumbar spine disability and entitlement to service connection for arthritis of the right hand were raised during the December 2015 Board hearing, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over those, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for a cervical spine disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's assertions of in-service noise exposure from jet engines, propeller engines, and many other pieces of machinery, are credible and are consistent with the circumstances of his service.

2.  The Veteran has credibly asserted that he began experiencing tinnitus during service, and that it has continued to the present.





CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2015).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

As the Board's decision with regard to the Veteran's claim for service connection for tinnitus is completely favorable, no further action is required to comply with the VCAA and implementing regulations with regard to those claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharges, when all of the evidence, including that pertinent to service, establishes that the disease was incurrent in service.  38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, the Court recently held that, under 38 C.F.R. §3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Board will evaluate this claim with this holding in mind.

Tinnitus has been variously defined. It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

The Veteran claims that he has tinnitus as a result of his exposure to noise during service.  The Veteran's military personnel records reflect that his military occupational specialty (MOS) was as an aircraft maintenance specialist.  During his December 2015 hearing before the undersigned, the Veteran stated that, in service, his MOS required him to be on the flight line near jet engines, propeller engines, as well as many other pieces of machinery.  See December 2015 Hearing Transcript, p. 4.  Furthermore, he stated that although he was given ear protection, it was not enough to block out the noise of jet engines.  He stated that, while in service, he began to experience hearing difficulties in service, including ringing, buzzing, and humming in his ears.  Id. at 7.  Finally, the Veteran indicated that the ringing, buzzing, and humming in his ears had continued since service.  Id. at 26-27.

In connection with the Veteran's claim for service connection, the Veteran was afforded a VA examination in November 2013.  The examiner noted the Veteran's statement that his tinnitus onset while he was in service.  Nevertheless, the examiner opined that the Veteran's tinnitus was less likely than not related to his military service.  Instead, the Veteran opined that such was related to his bilateral hearing loss since tinnitus was associated with hearing loss.  The examiner also relied on the fact that the Veteran never complained of tinnitus in his service treatment records and that his hearing was within normal limits at discharge.

The Board notes that the Veteran is competent to report the event that occurred during service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, the Veteran has consistently asserted that tinnitus had its onset in service, and that it has continued since.  The Board finds that the description of his in-service noise exposure is consistent with the type and circumstances of the Veteran's military service.  38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  As such, the Board finds that the Veteran's assertions regarding his in-service noise exposure, as well as the onset, nature, and progression of his tinnitus, are both competent and credible lay evidence of such.

In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has consistently reported having bilateral tinnitus throughout the appeal period, including his testimony before the undersigned during the December 2015 Board hearing.  Thus, the evidence sufficiently establishes the presence of the claimed disability, tinnitus.  Accordingly, the first element of service connection is established.

With respect to in-service incurrence, the Veteran has provided competent and credible lay evidence of in-service noise exposure as a result of being an aircraft maintenance specialist and being exposed to jet engines, propeller engines, as well as many other pieces of machinery, while working on the flight line.  As noted above, the Veteran has consistently reported that his tinnitus began during service and has been constant ever since that time.  Therefore, the second element of service connection has been established.

Turning the question of whether there is nexus, or link, between the current disability and the Veteran's military service, the Board finds that there is sufficient competent and credible lay evidence to establish that there is a likely continuity of symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b).

Regarding the Veteran's assertions of continuous symptoms of tinnitus since service, the Board notes again that the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 vet. App. 303 (2007).  See also Layno, supra; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify as to observable symptoms or injury residuals.  Moreover, tinnitus is a rare type of disability that may be established on the basis of lay evidence.  Charles, supra.  Thus, the Veteran is competent to state that his tinnitus began in service, and that he has continued to experience tinnitus since service to the present.

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determined whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds the Veteran's assertions regarding the onset of his tinnitus and a continuity of symptoms since service are credible.  As noted above, the Veteran has confirmed his in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service.  He has also consistently asserted that he experienced tinnitus, specifically a humming and buzzing in his ears, in service and that it has continued to this very day, and there is no evidence in the record indicating that the Veteran's statements are not credible.

While the Board acknowledges the November 2013 VA examiner's negative opinion, the examiner's rationale fails to acknowledge the Veteran's lay statements concerning the onset and symptomatology of his tinnitus.  Furthermore, while the examiner notes that the Veteran's hearing was normal at discharge, the examiner fails to address the Veteran's in-service noise exposure, including his near-constant exposure jet engines, propeller engines, as well as other pieces of machinery as an aircraft maintenance specialist.

In sum, the Veteran has consistently provided competent and credible evidence that he has had continuous symptoms of tinnitus since his military service, and the Board finds no reason to question the veracity of such statements.  See Charles, supra; Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  These statements, when viewed in relation to the Veteran's in-service noise exposure, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  38 C.F.R. § 3.303(b); Walker, supra.

Thus, resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

With regard to the Veteran's claim of service connection for bilateral hearing loss, similar to his claim for tinnitus, the Veteran claims that he has bilateral hearing loss as a result of his exposure to noise during service.  As noted above, the Veteran's MOS was an aircraft maintenance specialist.  During his December 2015 hearing before the undersigned, the Veteran stated that, in service, his MOS required him to be on the flight line near jet engines, propeller engines, as well as many other pieces of machinery.  See December 2015 Hearing Transcript, p. 4.  Furthermore, he stated that although he was given ear protection, it did not block out the noise of jet engines.  He stated that there were times in service when he would stop working and felt as though sounds were muffled.  Id. at 8.  Finally, the Veteran indicated that his hearing difficulties gradually got worse over time.  Id. at 8-9.

The Board finds that the description of his in-service noise exposure is consistent with the types and circumstances of the Veteran's military service.  38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  As such, the Board finds that the Veteran's assertions regarding his in-service noise exposure and the onset, nature, and progression of his bilateral hearing loss are considered competent and credible lay evidence of such.  

His service treatment records include reports of the Veteran's April 1964 entrance examination and his February 1968 discharge examination.

Pertinent to the Veteran's service treatment records, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization-American National Standards Institute (ISO).  In order to facilitate data comparison, where applicable, the ASA standards have been converted to ISO standards.  Converting to ISO units requires that specific amount be added to recorded ASA audiological results: 15 at 500 Hertz; 10 at 1000 Hertz, 2000 Hertz, and 3000 Hertz; and 5 at 4000 Hertz.  In this regard, the ASA pure tone thresholds as noted in the Veteran's service treatment records are represented by the digit not contained in parentheses, while the converted ISO pure tone thresholds are contained in the parentheses.

His April 1964 entrance examination audiometric testing revealed pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
0 (10)
0 (10)
-10 (-5)
LEFT
5 (20)
0 (10)
0 (10)
-10 (0)
-10 (-5)

A discharge examination report from February April 1968 notes that the Veteran's hearing was found to be normal on examination.  Audiometric testing then conducted revealed pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
-5
LEFT
-5
-5
-5
-5
-5

During his hearing, the Veteran denied ever having a hearing test at discharge.

Furthermore, although the Veteran's service treatment records do not reflect hearing loss to an extent recognized for VA purposes, the absence of such is not fatal to the Veteran's claim.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss, and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to intercurrent causes.  Id.  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is causally related to service."

In November 2013, the Veteran underwent a VA examination.  Upon examination, his puretone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
40
40
45
40
45
RIGHT
45
45
50
50
55

The Veteran's speech discrimination was 76 percent in the left ear and 84 percent in the right ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not related to the Veteran's military service.  The examiner reasoned that the Veteran's discharge examination was normal at discharge and that there was no mention of hearing loss in the Veteran's service treatment records. 

The Board finds that the November 2013 opinion is inadequate to fairly adjudicate the Veteran's claim for service connection.  Initially, the Board notes that, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims determined that an examination was inadequate where the examiner did not comment on a veteran's reports of in-service injury and instead relied on the absence of evidence in his service treatment records to provide a negative opinion.  In this regard, the November 2013 VA examiner never addressed the Veteran's lay statements concerning his in-service noise exposure due to the duties of his MOS, nor did the examiner address the Veteran's lay statements regarding the onset of his hearing loss and the continuity of symptoms since service.  Moreover, although the Board converted the Veteran's April 1964 entrance examination from ASA units to ISO units, there is no indication that the examiner considered the change in units.  Given that the Board has conceded in-service noise exposure, the Board finds that a remand is necessary in order to obtain an addendum opinion that considers the Veteran's lay statement concerning the onset and continuity as well as his medical history.

With regard to the Veteran's claim for service connection for a cervical spine disorder, during his December 2012 hearing, the Veteran that he injured his neck in 1966 when he fell off of the wing of an aircraft.  He stated that he landed on his feet, but that he felt pain in his back and neck.  See December 2015 Hearing Transcript, pg. 12.  The Veteran has also submitted two statement from fellow servicemembers that describe the incident.  He stated that he went to the infirmary, but that the main concern at that time was his lumbar spine disorder (which is now service-connected).  Alternatively, the Veteran has alleged his cervical spine disorder is secondary to his service-connected lumbar spine disability.  See June 2012 Veteran's Supplemental Claim for Compensation.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, service connection may be granted for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  In addition, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In connection with his claim for service connection, the Veteran underwent a VA examination in August 2012.  The examiner diagnosed the Veteran with degenerative disc disease of the cervical spine.  The examiner noted that the Veteran was claiming that his cervical spine disorder was secondary to his right iliac strain, but made no mention of his lumbar spine.  After a full examination, the examiner opined that the Veteran's cervical spine disability was not related to his right iliac muscle strain.  Instead, the examiner found that, since the Veteran sustained a neck and back injury after being involved in a motor vehicle accident in May 2001, his cervical spine disability was likely related to the May 2001 accident.

The Board finds the examination inadequate for a number of reasons.  First, the examiner mischaracterized the Veteran's service-connected disability.  The Veteran is actually service connected for mild degenerative disc disease of the thoracolumbar spine with right iliac muscle strain.  Furthermore, although the examiner noted that the Veteran was involved in a motor vehicle accident in May 2001, the Board notes that a private treatment record from July 2000, roughly ten month prior to his motor vehicle accident, diagnosed the Veteran with hypertrophic degenerative changes of the C5 and C6 vertebrae.  Finally, the Board notes that the examination report does not address the Veteran's contention his cervical spine disorder is related to his in-service fall.  Thus, it appears that the examination report is based on an inaccurate factual premise and is, therefore, in adequate, see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis), and it does not take into account the Veteran's description of his in-service injury.  See Dalton, supra.  Furthermore, although the examiner opined that the Veteran's cervical spine was not related to his right iliac muscle strain, the examiner failed to address whether the Veteran's cervical spine disorder was aggravated by his service-connected disability.  The Board emphasizes that causation and aggravation are two separate inquiries, and that an opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448.

 The United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, to ensure that an opinion is obtained that is based on a complete and accurate history, on remand, the Veteran should be afforded a new VA examination to address the current nature and the etiology of his cervical spine disorder.

With regard to the Veteran's claim for a TDIU, as the Veteran has claimed that he is unemployable due to all disabilities, the Board finds that that issue is inextricably intertwined with the issue of service connection for a cervical spine disorder and bilateral hearing, as well as his recently-filed claim for an increased rating for his lumbar spine disability, since any decision on these matters may affect the Veteran's entitlement to a TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the Veteran's claim for the second issue).  As such, the Board cannot resolve this issue prior to resolution of the other issues discussed above.

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  The Board notes that treatment records dated through April 21, 2014, have been associated with the record.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his claims for service connection for a cervical spine disorder and bilateral hearing loss, or his claim for a TDIU.  In this regard, the Board notes that in March 2016, the Veteran submitted  private treatment records from Dr. Rheam.  Unfortunately, however, those treatment are illegible.  As such the veteran should be given another opportunity to submit those records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to his claims remaining on appeal.  VA treatment records dated to April 21, 2014, are currently associated with the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims, including private treatment records from Dr. Rheam.  Make at least two (2) attempts to obtain records from any identified source.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's November 2013 audiological examination.  The record and a copy of this Remand must be made available to the examiner.

If the November 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

In order to facilitate data comparison, the examiner must convert the April 1964 entrance examination audiometric results from ASA measurements to ISO measurements.

Following a review of the entire record, to include the Veteran's lay statements concerning his in-service noise exposure, as well as the onset and continuity of symptomatology, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset during, or is otherwise related to, his active duty service, to include his conceded in-service noise exposure as aircraft maintenance specialist.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of any evidence of hearing loss in the Veteran's service treatment records.

4.  After completing the above development, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his cervical spine disorder.  The claims file, to include a copy of this Remand, must be made available to and review by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

Following a review of the record, to include the Veteran's lay statements, the examiner should answer the following questions:

a)  For each currently-diagnosed cervical spine disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such is related to the Veteran's military service, to include his in-service fall from the wing of an airplane.

b)  For each currently-diagnosed cervical spine disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such is caused by his service-connected lumbar spine disability.

c)  For each currently-diagnosed cervical spine disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such is aggravated by his service-connected lumbar spine disability.  If the examiner determines that there is aggravation, the examiner should state, to the best of their ability, the baseline symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The opinion provided must reflect consideration of the Veteran's private treatment records, VA treatment records, as well as the Veteran's service treatment records.  In addition, the examiner's opinion should also reflect consideration of the Veteran's lay statements concerning his in-service injury and continuity of symptomatology.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

5.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


